DENNIS and CALOGERO, Judges,
dissenting in part and concurring in part, would prefer to enter the following order:
The judgment of the district court implementing the $40 Million rate increase is modified as follows:
1. Notwithstanding any rate increase resulting from this judgment, the Public Service Commission’s power and authority to order a rate decrease if shown to be just and reasonable after hearing is hereby reserved.
2. Any rate increase resulting from this order may be put into effect pending a final decision thereon only subject to protective bond or security approved by the Commission.
3. The power and authority to determine the allocation of any rate increase resulting from this order among customer classes shall be reserved to the Public Service Commission.